2015 IL App. (1st) 140976
                                            No. 1-14-0976
                                                                            FIRST DIVISION
                                                                            March 2, 2015



                                          IN THE
                               APPELLATE COURT OF ILLINOIS
                                 FIRST JUDICIAL DISTRICT



In re MARRIAGE OF DOROTA KROL,                        )      Appeal from the
                                                      )      Circuit Court of
                                                      )      Cook County
                Petitioner-Appellant,                 )
                                                      )
       and                                            )      10 D 3454
                                                      )
JOSEF KUBALA,                                         )      Honorable
                                                      )      Veronica Mathein,
                Respondent-Appellee.                  )      Judge Presiding.


       JUSTICE CONNORS delivered the judgment of the court, with opinion.
       Presiding Justice Delort and Justice Harris concurred in the judgment and opinion.

                                         OPINION

¶1           Dorota Krol (Dorota) and Josef Kubala (Josef), both Polish citizens, were married and

living in Poland. Prior to the marriage, Dorota had obtained lawful permanent residency in the

United States. She and Josef discussed moving to and living in the United States as a family. In

October 2005, Dorota traveled to the United States to maintain her residency status and to submit

a visa application for her husband.

¶2           On June 1, 2007, the couple's child was born in Poland. Thereafter, Dorota took the

child to the United States with Josef's consent on four occasions from September 2007 to




                                                 1
November 2007, from April 2008 to June 2008, from January 2009 to May 2009, and from

August 2009 to February 2010. Dorota has family in the United States.

¶3         On March 20, 2010, Dorota took the child to the United States without Josef's

consent. Josef was informed of their location after they arrived.

¶4         Josef then filed a petition for dissolution of their marriage in a Polish court. Although

the record does not contain a copy of this petition, both parties agree that Josef's petition for

dissolution did not request custody of their child. On April 1, 2010, Dorota filed a petition for

dissolution of marriage and for custody of the child in the circuit court of Cook County.

¶5         On May 5, 2010, Josef filed a "request for return" of the child in Poland pursuant to

the Hague Convention on the Civil Aspects of International Child Abduction (Convention on

the Civil Aspects of International Child Abduction, Oct. 25, 1980, T.I.A.S. 11670, 1343

U.N.T.S. 89) (hereinafter, Convention).

¶6         In early June, the circuit court of Cook County received a letter from Josef objecting

to any proceeding in the United States because his wife "abducted [the] child from Poland" and

"proceedings under the Hague Convention were pending in the U.S. Department of State." The

letter requested that Dorota return to Poland with their child so that the couple could "resolve

[their] marital disputes in Polish court."

¶7         On June 28, 2010, Josef filed a petition pursuant to the Convention (Hague petition)

in the circuit court of Cook County requesting that the court decide the "habitual residence" of

the child. Josef did not file a counterpetition or answer to Dorota's petition for dissolution and

custody in Cook County. Dorota filed a brief in response to Josef's Hague petition.

¶8         On September 2, 2010 the trial court held a hearing on Josef's Hague petition,

although the parties disagree about whether this was in fact a "hearing" within the meaning of the



                                                  2
Illinois Code of Civil Procedure (Code) allowing a plaintiff to voluntarily dismiss an action. 735

ILCS 5/2-1009(a), (c) (West 2008). Neither party provided testimony nor is there a transcript of

that court date in the record. The trial court subsequently entered an order that states: "This cause

coming before the Court for hearing on Joseph [sic] Kubala's petition for return of the child,

counsel for Joseph [sic] Kubala present in court, Dorota Krol present with counsel, and having

previously responded to Mr. Kubala's petition, the Court having made the following findings –

findings: A) that Poland is the habitual residence of the minor child *** B) but based on the

preponderance of the evidence, the minor child was wrongfully removed from Poland on March

20, 2010. It is thereby ordered, (1) that the minor child *** be returned to Poland [and] (2) that

by agreement of the parties, the minor child be returned within 30 days of today's date." The

September 2, 2010 order was not appealed. On October 4, 2010, Dorota filed a motion to

reconsider and vacate the September 2, 2010 order.

¶9         On October 28, 2010, Dorota filed a motion for voluntary dismissal of her petition for

dissolution. In her motion, she cited one subsection the Code allowing for voluntary dismissal of

an action which states: "The plaintiff may, at any time before trial or hearing begins, upon notice

to each party who has appeared or each such party's attorney, and upon payment of costs, dismiss

his or her action or any part thereof as to any defendant, without prejudice, by order filed in the

cause." 735 ILCS 5/2-1009(a) (West 2008).

¶ 10       On December 17, 2010, the court denied Dorota's motion to reconsider and vacate the

September 2, 2010 order finding Poland to be the child's habitual residence. In the same order,

the court ordered that the child be returned to Poland within 30 days of December 17, 2010. The

court did not immediately rule on Dorota’s motion for voluntary dismissal.




                                                  3
¶ 11       Between December 2010 and October 2013, Dorota or her counsel failed to appear in

court on at least three occasions, May 24, 2011, June 29, 2011, and November 28, 2011. During

this same period of time, Josef filed two motions for rule to show cause and requested three body

attachments. Ultimately, Dorota was found in contempt of the court order of September 2, 2010

and was committed to Cook County jail in September 2013. She was released in early October

2013 after posting part of her bond and producing proof of travel preparations to Poland for her

and the child.

¶ 12       In early November 2013, both parties submitted memos addressing "whether the

Hague petition is a 'stand alone' petition or whether or not it falls with the dismissal of the

petition for dissolution of marriage." On November 15, 2013, the court made an oral ruling

addressing this question. The court’s oral ruling noted that the September 2, 2010 hearing and

ruling on Josef's Hague petition did not dispose of all the issues in the underlying divorce action

but was a final and appealable order. The oral ruling also indicated that the court found Crall-

Shaffer v. Shaffer, 663 N.E.2d 1346 (Ohio Ct. App. 1995) (per curiam) to be "on all fours with

the matter pending before the Court." On December 12, 2013 the court confirmed its oral ruling

with a written order containing the following findings:

           "1. Section 2-1009 [735 ILCS 5/2-1009 (West 2008)] does give Dorota an absolute

       right to dismiss her Petition and DOROTA's Motion for Voluntary Dismissal was

       properly brought before this Honorable Court.

           2. This Honorable Court has subject matter jurisdiction over a motion brought

       pursuant to the Hague Convention.

           3. The Petition for Return of Child to Jozef [sic] Kubala, filed on June 28, 2010, was

       brought pursuant to the Convention on the Civil Aspects of International Child



                                                  4
       Abduction, done at the Hague on October 25, 1980 (hereinafter referred to as

       'Convention') and 42 U.S.C. 11603 (b), the International Child Abduction Remedies Act

       (ICARA).

           4. This Court has original and concurrent jurisdiction over the Hague Petition, the

       merits of the Hague Petition remain correctly before the Court."

After these findings, the written ruling ordered, in relevant part, that the "Petition for Return of

Child to Jozef [sic] Kubala filed pursuant to the Hague Convention on June 28, 2010 survives the

dismissal of the underlying complaint, here that being the Petition for Dissolution of Marriage

filed by DOROTA on April 1, 2010." The court also appointed a guardian ad litem to represent

the best interests of the child. 750 ILCS 5/506(a)(2) (West 2012).

¶ 13       On December 17, 2013, the court ordered that the child be returned to Poland by

December 31, 2013 and remain in Dorota's care pending a custody determination in Poland. That

same order also stated that "Articles 12, 13 [and] 20 defenses of the [Convention] are not

material to this issue as the Court entered the [September 2, 2010] order directing return of the

child to Poland and a subsequent Motion to Reconsider was denied."

¶ 14       On December 24, 2013, Dorota filed a “Motion to Stay Return of Minor Child to

Poland until Such Time when a Safe Harbor and Undertakings Order is obtained from the Courts

in Poland and for other Relief." Josef filed a response and the court heard arguments on the

motion. On March 7, 2014, the court denied Dorota's motion to stay the return of the child and

further stated "[t]hat the [December 17, 2013] order entered in this matter remains in full force

and effect. That Dorota Krol will return the [child] to Poland within 14 days."

¶ 15       The child returned to Poland on August 27, 2014.




                                                  5
¶ 16       Dorota raises three issues on appeal. First, whether the trial court improperly allowed

the Hague petition to "stand alone" following the dismissal of Dorota's petition for dissolution of

marriage. Second, whether the trial court's orders entered after the voluntary dismissal of

Dorota's petition for dissolution were void ab initio. Third, whether a substantial change of

circumstances since the September 2, 2010 order finding Poland to be the child's habitual

residence warrants that it is in the best interest of the child to remain in the United States pending

a custody determination. We answer all three issues in the negative.

¶ 17       The Convention at issue, adopted in 1980, seeks to secure the prompt return of

children wrongfully removed to or retained in any signatory state. Convention, supra, ch. 1, art.

1. A central purpose of the Convention is to “discourage parents from crossing international

borders in search of a more sympathetic forum” in which to litigate custody issues. In re Lozano,

809 F. Supp. 2d 197, 217 (S.D.N.Y. 2011), aff'd sub nom. Lozano v. Alvarez, 697 F.3d 41 (2d

Cir. 2012), aff'd sub nom. Lozano v. Montoya Alvarez, 572 U.S. ___, 134 S. Ct. 1224 (2014)).

Poland is a signatory to the Convention. The United States is also a signatory to the Convention

and has implemented its provisions through the International Child Abduction Remedies Act

(ICARA). 42 U.S.C. § 11601 et seq. (2006).

¶ 18       The ICARA statute provides that "[a]ny person seeking to initiate judicial

proceedings under the Convention for the return of a child *** may do so by commencing a civil

action by filing a Petition for the relief sought in any court which has jurisdiction of such action

and which is authorized to exercise its jurisdiction in the place where the child is located at the

time the petition is filed." 42 U.S.C. § 11603(b) (2006). The statute further states that the "courts

of the States and the United States district courts shall have concurrent original jurisdiction of

actions arising under the Convention." Id. § 11603(a). The statute also allocates burdens of proof



                                                  6
under the Convention. For a successful claim seeking return of a child who has been wrongfully

removed or retained within the meaning of the Convention, a petitioner must establish that (1)

the habitual residence of the child immediately before the date of the alleged wrongful retention

was in a foreign country; (2) the retention is in breach of custody rights under the foreign

country's law; and (3) the petitioner was exercising custody rights at the time of the alleged

wrongful retention. Id. § 11603(e)(1)(A), (B); In re Lozano, 809 F. Supp. 2d 197, 218 (S.D.N.Y.

2011).

¶ 19       If the petitioner satisfies this burden, the child must be returned to his or her state of

habitual residence "promptly" unless the respondent can establish that one of the narrow

exceptions set forth in the Convention applies. Convention, supra, ch. 3, art. 12; 42 U.S.C. §

11601(a)(4) (2006). Those exceptions are (1) the proceeding was commenced more than one

year after the removal of the child and the child has become settled in his or her new

environment; (2) the person seeking return of the child was not actually exercising custody rights

at the time of the removal or retention, or had consented to or subsequently acquiesced in the

removal or retention; (3) there is a grave risk that the return of the child would expose him or her

to physical or psychological harm; or (4) the return of the child would not be permitted under the

fundamental principles of the requested state relating to the protection of human rights and

fundamental freedoms. See Convention, supra, ch. 3, arts. 12, 13, 13(b), 20. See also In re

Lozano, 809 F. Supp. 2d 197, 218 (S.D.N.Y. 2011). The Convention and its implementing

legislation instruct courts not to make a determination on the custody of the child until the child's

habitual residence has been determined. Convention, supra, ch. 3, art. 16 (a judicial authority

"shall not decide on the merits of rights of custody until it has been determined that the child is

not to be returned [to his or her country of habitual residence] under this Convention") art. 19



                                                  7
("A decision under this Convention concerning the return of the child shall not be taken to be a

determination on the merits of any custody issue."); 42 U.S.C. § 11601(b)(4) (2006) ("The

Convention and this chapter empower courts in the United States to determine only rights under

the Convention and not the merits of any underlying child custody claims.").

¶ 20       We turn first to whether the trial court improperly allowed the Hague petition to

"stand alone" following the dismissal of Dorota's petition for dissolution of marriage. Because

we find the Hague petition analogous to the survival of an order of protection after dismissal of a

petition for dissolution and acknowledge the unique purpose and jurisdictional provisions of the

Convention, we affirm the trial court's conclusion that the Hague petition survived the dismissal

of Dorota's petition for dissolution.

¶ 21       The survival of an order of protection upon dismissal of a conjoined case such as a

petition for dissolution of marriage is a relevant analogy to the case at hand. The Illinois

Domestic Violence Act of 1986 (750 ILCS 60/202 (West 2008)) provides that an order of

protection may be commenced with another civil proceeding, such as the Illinois Marriage and

Dissolution of Marriage Act (750 ILCS 5/101 et seq. (West 2008)), by filing a petition for an

order of protection under the same case number as the civil proceeding involving the parties. 750

ILCS 60/202(a)(2) (West 2008). Even if the order of protection is consolidated with another civil

proceeding, the order of protection is an "independent action." 750 ILCS 60/202(c) (West 2008).

Notably, the dismissal of the civil proceeding with which the order of protection has been

consolidated "shall not require dismissal of the action for the order of protection." Id. "[I]nstead,

[the order of protection] may be treated as an independent action and, if necessary and

appropriate, transferred to a different court or division." Id. Finally, the same section states that




                                                   8
"[d]ismissal of any conjoined case shall not affect the validity of any previously issued order of

protection." Id.

¶ 22       We find that Josef's Hague petition should be treated as an independent action that

survives the dismissal of the petition for dissolution of marriage just as an order of protection

also survives the dismissal of a petition for dissolution of marriage. The Hague petition could

have initiated a cause of action, just as an order of protection can initiate a cause of action.

Compare 42 U.S.C. § 11603(b) (2006) with 750 ILCS 60/202(a)(1), (2), (3) (West 2008)

(Actions for orders of protection are commenced: "(1) Independently: By filing a petition for an

order of protection in any civil court, unless specific courts are designated by local rule or order.

(2) In conjunction with another civil proceeding. (3) In conjunction with a delinquency petition

or a criminal prosecution ***." (Emphasis added.)). The fact that Dorota filed her petition for

dissolution of marriage in the circuit court of Cook County should not determine the fate of a

Hague petition that could have stood as its own independent cause of action. It bears noting that

the procedural steps of the Hague Convention take time (Convention, supra, ch. 3, arts. 8, 9, 10),

and, as a result, a Hague petition may not be filed as expeditiously as another matter without

similar procedural hurdles.

¶ 23       In addition to standing as an independent action, the ICARA clearly provides the

jurisdictional grounds for a Hague petition independent of the jurisdictional grounds of the

original complaint. 42 U.S.C. § 11603(a) (2006) ("The courts of the States and the United States

district courts shall have concurrent original jurisdiction of actions arising under the

Convention."). In Crall-Shaffer v. Shaffer, an appellate court in Ohio similarly found that a

defendant-father's Hague petition could remain pending for independent adjudication following

the plaintiff-wife's voluntary dismissal of her action for legal separation. Crall-Shaffer, 663



                                                   9
N.E.2d at 1348. The court stated "[W]e decline to construe the Hague petition as a counterclaim

which could not remain pending for independent adjudication by the court." Id. The court then

held that "the Hamilton County Court of Common Pleas, Domestic Relations Division, as a court

of the state of Ohio, had original and concurrent jurisdiction over the Hague petition pursuant

to Section 11603(a), Title 42, U.S. Code." Id.

¶ 24       Our decision advances the purpose of the Convention and the provisions of its

implementing legislation. The Convention's goal of securing the "prompt return of children

wrongfully removed to or retained" in any state signatory to the treaty using the "most

expeditious procedures available" (Convention, supra, ch. 1, arts. 1, 2) is achieved by allowing

for the independent adjudication of a Hague petition even after the voluntary dismissal of a

petition for dissolution. If, on the contrary, we were to allow Dorota's voluntary dismissal to

result in the dismissal of the Hague petition, we would effectively eliminate Josef's remedy under

the Convention. He would not be able to file the Hague petition in Poland where he had begun

divorce proceedings, as Dorota suggests, because his daughter was located in Cook County.

Convention, supra, ch. 3, arts. 10, 11, 12, 16; 42 U.S.C. § 11603(b) (2006). Even if Josef could

refile his Hague petition in the circuit court or in a district court, both options consume judicial

resources and result in a delay contrary to the Convention's call for expeditious resolution of

wrongful retention or removal of a child. Convention, supra, ch. 3, art. 11. Dorota's argument

that the Hague petition must be dismissed with the dismissal of her petition for dissolution

prevents a court from concluding which country is the proper forum for the child custody

determination. This leaves both parents without a resolution on the proper forum in which to

litigate their custody claims.




                                                  10
¶ 25        In this case, given that Dorota has kept the child for three years after the trial court

held that the habitual residence of the child was Poland, it seems reasonable for a court to

conclude that she used the voluntary dismissal mechanism to "avoid a potential decision on the

'merits' or to avoid an adverse ruling as opposed to using it to correct a procedural or technical

defect." (Internal quotation marks omitted.) In re Marriage of Saleh, 202 Ill. App. 3d 131, 135

(1990) (citing Gibellina v. Handley, 127 Ill. 2d 122, 137 (1989)). We cannot allow the use of the

voluntary dismissal mechanism to avoid an unfavorable determination on a child's habitual

residence. Furthermore, allowing the Hague petition to stand alone further discourages "parents

from crossing international borders in search of a more sympathetic forum" in which to litigate

custody issues. In re Lozano, 809 F. Supp. 2d 197, 217 (S.D.N.Y. 2011).

¶ 26        Having concluded that the trial court properly allowed the Hague petition to stand

alone, we also conclude that the court maintained jurisdiction over the matter when, on

December 17, 2013, it entered the order requiring that the child be returned to Poland and again

on March 7, 2014 when the trial court denied Dorota's motion to stay the return of the child. The

March order further stated "[t]hat the [December 17, 2013] order entered in this matter remains

in full force and effect” and ordered Dorota to return the child to Poland within 14 days. As

stated above, the court had original and concurrent jurisdiction to hear and adjudicate Josef’s

Hague petition. 42 U.S.C. § 11603(a) (2006). The two orders entered after Dorota voluntarily

dismissed her petition for dissolution simply restated and reinforced the rulings of September 2,

2010. Both orders addressed the same abduction claim between the same parties. Dorota's second

argument that the December 17, 2013 and the March 7, 2014 orders were void ab initio because

the trial court lacked jurisdiction fails.




                                                  11
¶ 27       We turn now to the third issue. Dorota asserts that there has been a substantial change

in circumstances for the minor child that the court failed to consider after the initial

determination of habitual residence in this case. She relies on the following facts to demonstrate

the change in circumstances: that the child attended more than two years of school, visited

doctors' offices, participated in extracurricular activities and spent time with friends and family

in the United States. This argument fails because Dorota's noncompliance with court orders

created the delay that brought about any "change in circumstances" that Dorota now hopes to use

to her advantage.

¶ 28       Any "change in circumstances" or "acclimatization" that the child experienced

occurred during the period of time in which Dorota was not responsive to court orders mandating

that the child be returned to Poland. Dorota initially failed to comply with the September 2, 2010

order when she did not return the child to Poland by October 2, 2010. She then failed to comply

with the September 2, 2010 and December 17, 2010 orders when she did not return the child to

Poland by January 16, 2011. Subsequently, Dorota was absent from court on at least three

occasions. Dorota avoided court orders and two body attachments before she was found in

contempt of court. During this period and until October 2013, Dorota remained with the child in

the United States. In fact, the child was not returned to Poland until August 2014, almost four

years after the initial determination of the child's habitual residence. She cannot now benefit

from her defiance of court orders to prove the child’s change in circumstances.

¶ 29       Moreover, nothing in the Convention or its implementing legislation allows for the

defense of a "substantial change in circumstances." The only defenses are those elaborated in the

Convention. Convention, supra, ch. 3, arts. 12, 13, 13(b), 20. We are not persuaded to undertake,

as Dorota suggests, as a "matter of first impression" whether defenses outside the Convention are



                                                  12
applicable. The Convention and the ICARA establish procedures for the prompt return of

children wrongfully removed or retained and Dorota's conduct forestalled the smooth execution

of those procedures.

¶ 30       For the foregoing reasons, we affirm the decision of the circuit court of Cook County.

¶ 31       Affirmed.




                                               13